Title: [Diary entry: 23 March 1788]
From: Washington, George
To: 

Sunday 23d. Thermometer at 46 in the Morning—46 at Noon And 46 at Night. Clear Morning, & a fresh Wind from the So. Et. About Nine O’clock a very black cloud arose in the So. Wt.: and about 10 it began to rain, which it continued to do moderately till past Noon when it ceased but continued cloudy. The Wind shifting to So. Wt. & then West and turning Cooler. To dinner came Doctr. Stuart, Mrs. Stuart & Miss Stuart and the 4 children and after it Colo. Mercer went away.